Campbell, C. J.,
delivered the opinion of the court.
Upon the facts presented by this record it seems to us that § 2173 ‘of the Code of 1871 barred the action as to all the land sued for which was sold by virtue of the order of the probate court. Jeffries was such guardian as was embraced by the statute cited. Hall v. Wells, 54 Miss. 289. And the sale appears to have been made in good faith and the purchase-money was paid. It devolves on him who invokes the bar of that statute to show the conditions which make it applicable^ viz.: That the sale was made in good faith, to execute an order of sale made by the probate court, and that the purchase-money was paid. If there was an order of sale by the probate court, and the sale was made in the honest purpose to exe*509cute the order, and the purchaser bought in the honest effort to obtain title and paid the purchase-money, the fact that the guardian may have desired the sale to be made that he might get and use the money did not affect the good faith of the saledf there was no collusion between him and the purchaser, and it is not intimated that there was in this case.
The good faith of Mullins, who bought from Hill, had nothing to do with the operation of the “ one-year statute ” cited, and the instructions to that effect were inaccurate. The principle that bona-fides in seller or buyer will protect belongs to a different class of cases and has no application to the statute cited. The verdict and judgment were for the defendants below as to all the land. As to some small subdivisions, this appears to be erroneous, because they were either not ordered to be sold by the guardian or were not sold by him.
The ten-years statute did not bar the plaintiffs on the facts disclosed.

Judgment reversed and cause remanded for a new trial.